TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00638-CV


Minchew/Smith, Inc. d/b/a Re/Max Austin Associates and Natalie Brodersen, Appellants

v.

Carment A. Kiara, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-08-001187, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Minchew/Smith, Inc. d/b/a Re/Max Austin Associates and
Natalie Brodersen have filed a motion to dismiss this appeal.  They certify that they have conferred
with appellee Carment A. Kiara and that Kiara does not oppose this motion.  We grant the motion
and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed on Appellants' Motion
Filed:   April 9, 2010